Appeal by defendant from a judgment in favor of the plaintiff setting aside a transfer of real property deeded by plaintiff to defendant upon the ground that there was a failure of consideration. This is an equity action brought by plaintiff-respondent against her son, defendant-appellant, to set aside and cancel of record a deed of property situate in the city of Albany. The court found that defendant-appellant had failed to perform his part of the contract to provide in good faith for plaintiff’s welfare and “ There has, accordingly, been a failure of consideration underlying the transfer which requires that it be set aside.” The decision is amply supported by the evidence and the judgment that the deed be set aside should be affirmed. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ.